 1    WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Ruben Guzman Hernandez,                          No. CV-16-04238-PHX-GMS (ESW)
10                        Plaintiff,                  ORDER
11   v.
12   Banner Boswell Medical Center, et al.,
13                        Defendants.
14
15
16           Pending before the Court is Plaintiff’s “Motion (1) to Amend Scheduling Order

17    and (2) for Leave to File Amended Pleading and Join New Defendants” (Doc. 85). For
18    the reasons set forth herein, the Court will deny Plaintiff’s Motion (Doc. 85).

19                                       I. BACKGROUND

20           Plaintiff is an Arizona state prisoner. In December 2016, Plaintiff, acting pro se,
21    initiated this civil rights action pursuant to 42 U.S.C. § 1983. The Court dismissed
22    Plaintiff’s original Complaint (Doc. 1) with leave to file a First Amended Complaint.

23    (Doc. 6). On March 27, 2017, Plaintiff filed a First Amended Complaint (Doc. 12). The

24    Court screened the First Amended Complaint and ordered Defendants Greenbaum and

25    McCracken to answer the claim in Count One, which alleges that Plaintiff’s rights under

26    the Fourteenth Amendment’s Due Process Clause were violated when Plaintiff was
27    catheterized against his will. (Doc. 13 at 4-5). The Court also found that Count One
28    stated a claim against Doe Nurse 1, Doe Nurse 2, and John Doe 3, but deferred service as
 1   to the Doe Defendants until their identities were discovered. (Id. at 4-5).
 2          Defendant McCracken filed his Answer on September 1, 2017. (Doc. 16). On
 3   September 15, 2017, the Court issued a Scheduling Order that set November 13, 2017 as
 4   the deadline for filing motions to amend the complaint and to join additional parties.
 5   (Doc. 19).   On May 10, 2018, Defendant McCracken filed a Motion for Summary
 6   Judgment (Doc. 34). Following the denial of the Motion and an interlocutory appeal to
 7   the Ninth Circuit Court of Appeals, Defendant McCracken’s Motion for Summary
 8   Judgment was resolved in February 2019. (Docs. 46, 53).
 9          On March 8, 2019, after receiving the Ninth Circuit mandate concerning
10   Defendant McCracken’s appeal, the Court held a status conference with Plaintiff and
11   Defendant McCracken.       (Doc. 56).     The Court appointed an attorney to serve as
12   Plaintiff’s pro bono counsel, who later withdrew for conflict of interest reasons. (Docs.
13   58, 59, 61). The Court then appointed replacement pro bono counsel for Plaintiff, who
14   also withdrew due to a conflict of interest. (Docs. 64, 73). On July 31, 2019, the Court
15   appointed Plaintiff’s current counsel to represent Plaintiff on a pro bono basis. (Doc. 76).
16          On October 11, 2019, Plaintiff, through counsel, filed the pending Motion (Doc.
17   85) seeking leave to file a Second Amended Complaint. The proposed Second Amended
18   Complaint raises new causes of action against Defendants McCracken and Greenbaum
19   and seeks to join three new Defendants.
20                                  II. LEGAL STANDARDS
21          Federal Rule of Civil Procedure 15(a)(2) provides that a court should “freely give
22   leave [to amend] when justice so requires.” However, the Scheduling Order’s November
23   13, 2017 deadline for amendment of pleadings has passed. Once a district court has filed
24   a Rule 16 scheduling order setting a deadline for amending pleadings, a motion seeking
25   to amend pleadings is governed first by Rule 16(b)and only secondarily by Rule 15(a). A
26   Rule 16 scheduling order may be “modified only for good cause and with the judge’s
27   consent.” Fed. R. Civ. P. 16(b)(4). Further, an extension of a deadline sought after its
28   expiration requires a showing of “excusable neglect,” not merely “good cause.” See Fed.


                                                 -2-
 1   R. Civ. P. 6(b)(1)(B); see also Mireles v. Paragon Sys., Inc., No. 13-CV-122-L (BGS),
 2   2014 WL 575713, at *2 (S.D. Cal. Feb. 11, 2014) (“a party moving to amend a pleading
 3   after a scheduling order deadline has passed must support the motion by demonstrating
 4   both excusable neglect and good cause”) (citation omitted); Almaraz v. City of Mesa, No.
 5   CV-10-1348-PHX-FJM, 2011 WL 1661535, at *1 (D. Ariz. May 3, 2011) (applying
 6   excusable neglect standard to motion to reopen scheduling order deadline); Hernandez v.
 7   Maricopa Cty., No. CV-07-272-PHX-JAT, 2009 WL 77647, at *1 (D. Ariz. Jan. 12,
 8   2009) (explaining that “excusable neglect is the standard that must be met by the parties
 9   to receive an extension of an expired deadline”).
10          There are at least four factors in determining whether neglect is excusable: (i) the
11   danger of prejudice to the opposing party; (ii) the length of the delay and its potential
12   impact on the proceedings; (iii) the reason for the delay; and (iv) whether the movant
13   acted in good faith. See Bateman v. U.S. Postal Serv., 231 F.3d 1220, 1223-24 (9th Cir.
14   2000) (citing Pioneer Inv. Servs. Co. v. Brunswick Assoc. Ltd. P’ship, 507 U.S. 380, 395
15   (1993)). The determination of whether neglect is excusable is ultimately an equitable one,
16   taking into account all relevant circumstances surrounding the party’s omission. See
17   Pioneer, 507 U.S. at 395. This equitable determination is left to the discretion of the
18   district court. See Pincay v. Andrews, 389 F.3d 853, 860 (9th Cir. 2004).
19                                       III. DISCUSSION
20          A. Plaintiff’s Motion (Doc. 85) will be Denied as to Defendant McCracken
21          As discussed, Defendant McCracken filed a Motion for Summary Judgment in
22   May 2018.     In the Motion, Defendant McCracken asserted that he was entitled to
23   qualified immunity.    (Doc. 34).     In its August 16, 2018 Order denying summary
24   judgment, the Court stated that claims alleging forcible catheterization may implicate the
25   Fourth Amendment. (Doc. 46 at 5). The Court noted that although the First Amended
26   Complaint does not specifically assert a Fourth Amendment claim, Plaintiff, as a pro se
27   prisoner litigant, was not required to do so as long as his factual allegation supported the
28   claim. (Id. at 7). The Court concluded that Plaintiff’s allegations support a Fourth


                                                 -3-
 1   Amendment claim. (Id.). The Court found the existence of genuine issues of material
 2   fact as to whether Defendant McCracken violated Plaintiff’s Fourth and Fourteenth
 3   Amendment rights. (Id. at 9). The Court also denied Defendant McCracken’s request for
 4   summary judgment on qualified immunity grounds. (Id. at 11). Defendant McCracken
 5   appealed the Court’s Order (Doc. 46) to the Ninth Circuit Court of Appeals. In its
 6   February 14, 2019 mandate, the Ninth Circuit dismissed Defendant McCracken’s appeal
 7   of Plaintiff’s Fourth Amendment claim for lack of subject matter jurisdiction. (Doc. 53-1
 8   at 2). The Ninth Circuit concluded that the Court erred in determining that Defendant
 9   McCracken is not entitled to qualified immunity as to Plaintiff’s Fourteenth Amendment
10   claim. (Id. at 2-3). The Ninth Circuit reversed the Court’s ruling on that issue and
11   remanded the matter with instructions to grant Defendant McCracken’s Motion for
12   Summary Judgment on the basis of qualified immunity as to the Fourteenth Amendment
13   claim. (Id. at 3).
14          Plaintiff’s proposed Second Amended Complaint adds new Fourteenth
15   Amendment claims against Defendant McCracken. The parties dispute whether the
16   Ninth Circuit’s mandate that Defendant McCracken is entitled to qualified immunity on
17   the Fourteenth Amendment claim raised in the First Amended Complaint applies to the
18   new Fourteenth Amendment claims raised in the Second Amended Complaint. (Doc. 92
19   at 10; Doc. 93 at 3-4).
20          The Court finds that the balance of relevant factors weighs in favor of denying
21   Plaintiff’s Motion (Doc. 85) as to Defendant McCracken. The reason Plaintiff provides
22   for his nearly two-year delay in seeking to amend the First Amended Complaint is that he
23   was representing himself and lacked sufficient legal knowledge. (Doc. 85 at 7-8). “A
24   party’s pro se status, by itself, is generally not considered sufficient to establish excusable
25   neglect.” Mentzer v. Vaikutyte, No. CV 16-1687 DMG (SS), 2018 WL 1684340, at *5
26   (C.D. Cal. Feb. 26, 2018), report and recommendation adopted, No. CV 16-1687 DMG
27   (SS), 2018 WL 1684300 (C.D. Cal. Apr. 3, 2018). On multiple occasions, the Court
28   found that the appointment of counsel was unwarranted. (Docs. 6, 26, 45). Indeed,


                                                  -4-
 1
     Plaintiff was able to successfully defeat Defendant McCracken’s Motion for Summary
 2
     Judgment while representing himself.
 3
            Also weighing in favor of denying Plaintiff’s Motion (Doc. 85) is the danger of
 4
     prejudice to Defendant McCracken that would result by being forced to litigate new
 5
     causes of action at this late stage. In addition, allowing Plaintiff to proceed with the
 6
     Second Amended Complaint would interfere with the expeditious resolution of this
 7
     matter as the new Fourteenth Amendment claims present an issue regarding qualified
 8
     immunity.
 9
            In sum, because (i) the length of Plaintiff’s delay is significant, (ii) Plaintiff’s
10
     reason for the delay is not persuasive, (iii) there is prejudice Defendant McCracken, and
11
     (iv) allowing the untimely Second Amended Complaint to proceed would adversely
12
     impact this proceeding, the Court finds that Plaintiff has failed to establish excusable
13
     neglect. The Court further finds that Plaintiff has failed to show good cause to modify
14
     the Scheduling Order. See Stephens v. Georgia Dept. of Transp., 134 Fed. Appx. 320,
15
     322 (11th Cir. 2005) (district court did not abuse its discretion by holding that plaintiff's
16
     sole reason for delay in filing motion to amend after deadline set by scheduling order—
17
     that she had discovered a new legal theory through additional research—was insufficient
18
     to show good cause); Johnson v. Ogeechee Behavioral Health Servs., No. CV605-121,
19
     2006 WL 8435571, at *1 (S.D. Ga. Dec. 6, 2006) (“Plaintiff apparently is contending that
20
     while she was proceeding pro se, she could not have been expected to recognize what
21
     causes of action to assert or how much and what type of relief to request. This argument
22
     fails to meet the good cause standard set forth by Rule 16(b)).”) (footnote omitted);
23
     Buchanan Cty., Virginia v. Blankenship, 545 F. Supp. 2d 553, 555 n.2 (W.D. Va. 2008)
24
     (finding that the fact that a party has recently obtained new counsel is insufficient to
25
     show good cause for modifying scheduling deadlines). Plaintiff’s Motion (Doc. 85) will
26
     be denied as to Defendant McCracken.
27
28


                                                 -5-
 1          B. Plaintiff’s Motion (Doc. 85) will be Denied as to Defendants Hedgpeth,
 2             Watt, and Lipska
            As mentioned, the Court found that the First Amended Complaint stated a claim
 3
     against the Doe Defendants. On March 8, 2019, the Court required Plaintiff to show
 4
     cause why the Court should not dismiss the action as to the Doe Defendants for failure to
 5
     timely serve. (Doc. 55). Plaintiff did not show cause as to why the Doe Defendants
 6
     should not be dismissed. On March 29, 2019, the Magistrate Judge issued a Report and
 7
     Recommendation recommending that the Court dismiss the Doe Defendants without
 8
     prejudice. (Doc. 60). Plaintiff did not object to the Report and Recommendation. The
 9
     Court adopted the Report and Recommendation on May 3, 2019 and dismissed the Doe
10
     Defendants without prejudice. (Doc. 62).
11
            Here, Plaintiff states that through his counsel’s independent investigation, he has a
12
     good faith belief that the Doe Defendants named in the First Amended Complaint are
13
     Defendants Hedgpeth, Watt, and Lipska.1 (Doc. 85 at 4). Plaintiff seeks to file a Second
14
     Amended Complaint that only raises state law claims against Defendants Hedgpeth,
15
     Watt, and Lipska. (Doc. 85 at 12; Doc. 85-2). The Court finds that allowing the Second
16
     Amended Complaint to proceed presents a danger of prejudice to Defendants Hedgpeth,
17
     Watt, and Lipska as the events at issue occurred over three years ago. Again, the two-
18
     year delay in moving to amend is significant. Although the Court is mindful that there
19
     are challenges in being an incarcerated litigant, the record does not show that Plaintiff
20
     made any effort to attempt to discover the identities of the Doe Defendants. The addition
21
22          1
             On September 10, 2019, Plaintiff’s counsel filed a “Motion to Amend the
23   Scheduling Order for Limited Reopening of Discovery” (Doc. 83). The Motion
     requested that the Court “reopen discovery on a limited basis for a limited time so that his
24   counsel may prepare for trial through appropriate pre-trial discovery, which is calculated
25   to sharpen the issues for trial, increase efficiency, and advance the trial’s truth-seeking
     purpose.” (Id. at 1). The Motion states that counsel for Defendants McCracken and
26   Greenbaum did not oppose the requested limited reopening of discovery. (Id. at 4). The
     Court granted the Motion to Amend the Scheduling Order and reopened discovery until
27
     March 10, 2020 for the limited purposes detailed in Plaintiff’s Motion. (Doc. 84).
28


                                                 -6-
 1   of three new Defendants would cause further delay in resolving this case. Plaintiff has
 2   not provided a persuasive reason justifying the delay. Moreover, it is noted that Plaintiff
 3   contends that the statute of limitations has not expired as to his state law claims against
 4   Defendants Hedgpeth, Watt, and Lipska. (Doc. 85 at 12). If Plaintiff is correct, then
 5   denial of Plaintiff’s Motion (Doc. 85) would not prejudice Plaintiff’s ability to sue
 6   Defendants Hedgpeth, Watt, and Lipska in a new suit. Plaintiff has failed to establish
 7   excusable neglect. Because Plaintiff was not diligent in attempting to discover the
 8   identities of the Doe Defendants, Plaintiff has also failed to establish good cause to
 9   modify the deadline for amending his pleading. See Zivkovic v. S. Cal. Edison, 302 F.3d
10   1080, 1087 (9th Cir. 2002) (citation omitted) (“If the party seeking the modification ‘was
11   not diligent, the inquiry should end’ . . . .”). The Court will deny Plaintiff’s Motion (Doc.
12   85) as to Defendants Hedgpeth, Watt, and Lipska.
13          C. Plaintiff’s Motion (Doc. 85) will be Denied as to Defendant Greenbaum
14          On August 3, 2017, service was returned unexecuted as to Defendant Greenbaum.
15   On November 27, 2017, the Court required Plaintiff to show good cause why Defendant
16   Greenbaum should not be dismissed without prejudice for failure to timely effect service.
17   (Doc. 21). Plaintiff responded to the Order to Show Cause, and on January 11, 2018, the
18   Court directed the Clerk of Court to complete another service packet for Defendant
19   Greenbaum using a new address that Plaintiff had provided. (Doc. 25). Defendant
20   Greenbaum was eventually served in June 2019. (Doc. 68).
21          On July 19, 2019, Defendant Greenbaum filed a Motion to Dismiss (Doc. 74) that
22   is now fully briefed (Docs. 80, 81) and pending before the District Judge. The Motion to
23   Dismiss alleges that this matter should be dismissed as to Defendant Greenbaum for
24   failure to timely effect service. The Court finds that Plaintiff’s Motion (Doc. 85) is
25   premature as to Defendant Greenbaum. If the Court denies Defendant Greenbaum’s
26   Motion to Dismiss, then Plaintiff may seek leave to amend his claims against Defendant
27   Greenbaum within fourteen days of receiving the Court’s Order denying Defendant
28   Greenbaum’s Motion to Dismiss.


                                                 -7-
 1                                    IV. CONCLUSION
 2          Based on the foregoing,
 3          IT IS ORDERED denying Plaintiff’s “Motion (1) to Amend Scheduling Order
 4   and (2) for Leave to File Amended Pleading and Join New Defendants” (Doc. 85) as set
 5   forth herein.
 6          IT IS FURTHER ORDERED that if the Court denies Defendant Greenbaum’s
 7   Motion to Dismiss, then Plaintiff may seek leave to amend his claims against Defendant
 8   Greenbaum within fourteen days of receiving the Court’s Order denying Defendant
 9   Greenbaum’s Motion to Dismiss.
10          Dated this 5th day of December, 2019.
11
12
13                                                   Honorable Eileen S. Willett
14                                                   United States Magistrate Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -8-
